t cc no united_states tax_court prlaez and sons inc christina p hooker tax_matters_person petitioner v commissioner of internal revenue respondent docket no filed date sec_263a i r c enacted in requires the capitalization of developmental costs for plants with preproduction periods that are years or less farmers may be excepted from the capitalization requirements for certain plants including citrus plants grown in commercial quantities in the united_states the statute requires that the standard for the 2-year test is to be based on a national weighted average preproductive_period for that type of plant if the preproductive_period so determined i sec_2 years or less citrus farmers could be excepted from the capitalization requirement of sec_263a i r c no guidance had been issued as to the national weighted average preproductive_period for citrus trees as of when p began growing citrus trees due to the lack of guidance p did not deduct its developmental costs for the first years and then determined based on its growing experience that some of its citrus trees were productive within years based on that experience -- - p in claimed to be excepted from the capitalization requirement of sec_263a i r c and deducted the preproductive costs for and r determined that p was not entitled to deduct the costs held p is not entitled to use its own growing experience to measure whether it meets the years or less standard held further p must capitalize its preproductive development costs for its citrus trees philip a diamond and daniel c johnson for petitioner charles a baer and james f kearney for respondent gerber judge respondent issued a notice of final s_corporation administrative adjustment fsaa for pelaez and sons inc ’s corporation taxable years ended date and reflecting net adjustments in the amounts of dollar_figure dollar_figure and dollar_figure respectively the guestion we consider is whether the corporation is required under the provisions of sec_263a to capitalize developmental expenses in connection with citrus trees respondent did not issue guidance as to the nationwide weighted average preproductive_period for citrus trees the standard in sec_263a and we must decide whether the corporation’s use of its own experience will suffice to meet the statutory standard if under sec_263a the corporation is required to capitalize it argues that unless otherwise indicated section references are to the internal_revenue_code as amended and in effect for the taxable periods under consideration respondent is precluded from making any adjustment concerning the corporation’s taxable_year due to the expiration of the limitation period findings_of_fact pelaez and sons inc a florida corporation was incorporated during and has continuously had its principal_place_of_business and engaged in commercial farming through the time of trial in the state of florida since s_corporation status has been elected for federal tax purposes and the corporation was a cash_basis taxpayer for the years under consideration beginning in the corporation engaged in commercial cattle ranching and during the early 1960’s began raising sugar cane in the late 1980’s the corporation entered into citrus growing operations to increase profits and minimize risk by means of diversification after successfully accelerating the reproduction time in its cattle-raising activity the corporation ina favorable citrus market attempted to accelerate the production of citrus crops the land to be used for the citrus grove had been used for cattle grazing which made it most suitable for citrus production the parties’ stipulation of facts and the attached exhibits are incorporated by this reference - innovations in citrus growing permitted accelerated growing experiences some of the innovations include improved irrigation fertigation systems higher density planting virus-- free trees disease control pesticides intensive fertilization and genetic development fertigation is a technology that combines fertilization and irrigation to permit continuous fertilizer application and thereby promote more rapid growth the corporation invested in and employed the above-described technologies the corporation invested extensively in land preparation water management fertilization and other measures to maximize tree growth and fruit production generally the corporation exploited techniques that would accelerate the growth of its citrus crop and maximize its crop output the corporation employed henry hooker educated in mechanized agriculture and experienced in fertigation to assist in its citrus growing activities most citrus trees are grafted trees that consist of two parts the scion or variety which is grafted or budded onto the rootstock which comprises the tree’s root system in the citrus industry it is customary to measure a tree’s life from the date it 1s permanently planted and prior development is disregarded during may through date big_number citrus fruit trees trees were planted hight varieties of citrus were acquired from a commercial nursery and planted by a commercial - - planting service under mr hooker’s supervision the parties agree that the costs incurred in establishing the citrus grove including purchase bedding installation of fertigation and irrigation of the trees are depreciable costs deductible over a period of years after the trees were planted the corporation incurred certain developmental or cultivation expenses including herbicides fertilizer pesticides interest depreciation and care taking that were not deducted for the years ended date or but they were deducted in later years the corporation deferred the deduction of the developmental expenses due to a lack of regulatory guidelines and because it was not known whether the citrus grove would produce a marketable crop within years of planting the trees at the end of a year productive period the corporation reviewed the sales of citrus in late and the potential for a crop based on the spring blooms and decided to deduct on its return the developmental expenses for the and taxable years the corporation did not deduct the cost of the trees but depreciated them over a rateable period for and subsegquent taxable years the corporation deducted the developmental costs e herbicides fertilizer interest depreciation and care taking expenses for the trees for each year as incurred - - additional citrus trees were planted during late trees and the planting costs were capitalized and depreciated based on the performance of the trees it was believed that the trees would be productive within their first years the corporation for its year and successive years deducted the developmental expenses and depreciation for the trees respondent in the fsaa notice under sec_263a disallowed the following deductions claimed with respect to the and trees taxable_year ended trees trees date dollar_figure --q- date big_number dollar_figure date --q- ‘dollar_figure of the amount claimed was paid in the tax_year and the remainder in the and tax years production history---1989 trees--the trees bore blossoms during early fruit was visible during the spring and boxes of grapefruit were sold for dollar_figure which was net of the cost of harvest borne by the buyer the dollar_figure of income was reported on the corporation’s return the trees were affected by a frost causing a loss of about percent of the grove the trees also bloomed in early and fruit was visible during the spring of the harvest began in date and the corporation sold the second crop for approximately dollar_figure net of the harvesting costs borne by the buyer - jj - production history---1991 trees--there were blooms on the trees during early fruit was visible during the spring and the corporation sold the fruit from the harvest beginning in date fruit from the trees won an award based on size and quality in a county fair the corporation for the taxable periods through harvested and sold boxes of fruit as follows tangerines taxable_year ended oranges grapefruit tangelos date -o- -o- date big_number date big_number big_number big_number date big_number big_number production information for trees and trees was not segregated during date a group described as the florida citrus liaison team was formed and it consisted of five citrus industry representatives two tax practitioners and six representatives from the internal_revenue_service irs the irs’ specialization program coordinator for the citrus industry was a participant in the liaison group the group sought guidance from the office_of_chief_counsel of the irs with respect to issues concerning sec_263a there was a belief within the liaison group that irs examiners were not uniformly applying the sec_263a provisions --- - albert w todd acc p a with years of experience prepared the corporation’s federal_income_tax returns and he was experienced in agricultural accounting issues he had more than one client with exposure to sec_263a and prior to the time of the filing of the corporation’s return mr todd concluded that deferral of the decision to deduct the developmental costs was prudent and that the and expenses would be deductible on the return after researching sec_263a mr todd concluded that the u s department of the treasury had not issued regulations and or guidance as to the nationwide weighted averages for citrus plants that no other guidelines existed and that there was no requirement that taxpayers determine nationwide guidelines in that setting mr todd advised the corporation to make a decision based on its individual experience as to whether sec_263a applied pelaez and sons inc ’s tax_return was mailed on or about date and was received by the irs on date the notice upon which this case is based was mailed date the corporation’s taxable_year was closed when the date notice was mailed in calculating the adjustments in the notice respondent reversed and included in income the deduction of dollar_figure for the tree developmental expenses - opinion the parties have conflicting interpretations of sec_263a petitioner argues that the statutory requirement that the standard be based on a national weighted average is invalid and should be disregarded in favor of an approach where each taxpayer’s experience should be the measure of whether the sec_263a within years test is met respondent argues that the nationwide average is valid even though no guidance had been issued respondent also notes that any guidance that could have been issued would not have supported petitioner’s position the statute requires taxpayers to capitalize certain direct and indirect expenses or costs see sec_263a sec_263a does not apply to any plant which has a preproductive_period of years or less if produced_by_the_taxpayer ina farming_business sec_263a a a preproductive_period means in the case of a plant which will have more than crop or yield the period before the 1st marketable crop or yield from such plant sec_263a a for plants grown in commercial quantities in the united_states that crop will be within or without the 2-year period based on the nationwide weighted average preproductive_period for such plant sec_263a b sec_263a provides that the secretary shall prescribe such regulations as may be necessary or appropriate to carry out the purposes of this section section -- - 263a was enacted during and through the years in controversy no regulations’ or other notification had been issued to provide guidance regarding the nationwide weighted average preproductive_period for citrus trees ’ in these circumstances respondent argues that petitioner has failed to show the nationwide average preproductive_period for citrus trees and that the corporation should not be entitled to meet the statutory requirement by using its own citrus tree experience respondent also argues that congressional intent was to include citrus trees within the capitalization requirements of sec_263a ie that congress knew that the preproductive_period for citrus trees was more than years petitioner argues that the corporation is not responsible for determining the nationwide weighted average preproductive_period for citrus trees and that it should be allowed to meet the requirements by showing that its actual experience resulted ina respondent makes the observation that the periodic publication of a list of the national weighted averages for preproductive periods for various plants would as a matter of practice have been issued in some form of notice and not be published in the more formal vehicle of a regulation no final_regulation on this point has been issued subsequent to the taxable years under consideration however the u s department of the treasury issued temporary regulations which included a statement that the u s department of the treasury intended to publish a list of plants including orange grapefruit and tangerine trees that were expected to have a preproductive_period in excess of years see t d 1997_2_cb_38 less than 2-year preproductive_period in essence petitioner’s argument is that the sec_263a b nationwide weighted average requirement has no effect unless respondent issues a regulation or guidance providing the average petitioner in the alternative argues that any adjustment that is sourced in the corporation’s tax_year is time barred the first question we consider is whether the absence of guidance and or regulations changes the statutory requirements petitioner’s argument assumes that the only possible source for a nationwide weighted average is the commissioner or the secretary although the statute requires that regulations be prescribed as may be necessary or appropriate the statute does not specifically mandate that the secretary calculate the national averages for various plants the statute does require that the period in question be measured based on the nationwide weighted average accordingly if taxpayers were able to show generally where regulations have been necessary to implement a statutory scheme providing favorable taxpayer rules this court has found that the statute’s effectiveness is not conditioned upon the issuance of regulations see 93_tc_228 88_tc_663 affd 842_f2d_180 7th cir 82_tc_819 we have held that the u s department of the treasury’s failure to provide the needed guidance should not deprive taxpayers of the benefit or relief congress intended see 114_tc_103 slip op pincite congress expected the secretary periodically to publish continued the nationwide weighted average was less than years they could be excepted from the capitalization requirement of sec_263a in other words congress has provided for a standard that is not static and could change from year to year next we consider respondent’s argument that congress intended that the sec_263a capitalization requirement apply to citrus farmers we first consider the statute to discern congressional intent see 310_us_534 107_tc_116 if the language of the statute is clear we need look no further in deciding its meaning see 496_us_478 if the statute is silent or ambiguous the legislative_history may reveal congressional intent see 481_us_454 united_states v american trucking associations inc supra pincite hospital corp of am v commissioner supra pincite respondent contends that congress’ intent is demonstrated by the language of sec_263a c that section prohibits farmers from electing out of the sec_263a capitalization continued lists of preproductive periods for various plants h rept pincite 1986_3_cb_1 n the legislative_history however is silent on the effect if any of the secretary’s failure to so publish the preproductive periods as expected the very question we consider - - requirement with respect to the costs incurred to develop and maintain a citrus or almond grove for the first years after the trees are planted we note that growers of plants that produce other than citrus and almonds may elect out of these requirements respondent also points out that sec_263a c is similar to former sec_278 and reflects that congress considered the preproductive_period for citrus trees to be more than years ’ subsection d of sec_263a provides for exceptions from the capitalization requirements for certain farming businesses as explained above sec_263a a excepts farmers growing plants with a preproductive_period of years or less from the sec_263a capitalization requirements paragraph of subsection d permits certain farming businesses to elect out of the sec_263a capitalization requirements ie the requirements otherwise applicable to growers of plants with a preproductive_period of more than years one exception from the election out provisions is contained in sec_263a c as follows special rule for citrus and almond growers ---an election under this paragraph shall not apply with respect to any item which is attributable to the planting cultivation maintenance or development of any citrus or almond grove or part thereof and which is incurred before the close of the 4th taxable_year ’ sec_263a c and former sec_278 in effect contain a 4-year threshold period of mandatory capitalization -- beginning with the taxable_year in which the trees were planted for purposes of the preceding sentence the portion of a citrus or almond grove planted in taxable_year shall be treated separately from the portion of such grove planted in another taxable_year respondent contends that the 4-year limit on the ability of citrus farmers to elect out of sec_263a reflects a statutory inference and congressional recognition that citrus farmers were subject_to sec_263a petitioner argues that sec_263a c simply provides that the subsection d election out of sec_263a is not generally available to citrus farmers petitioner contends that sec_263a defines which farmers are subject_to sec_263a whereas sec_263a allows certain farmers to elect not to be subject_to 263a in other words petitioner contends that sec_263a should be read separately from sec_263a finally petitioner contends that respondent’s comparison of sec_263a c to repealed sec_278 creates rather than solves any ambiguity in sec_263a we agree with respondent that the inclusion of sec_263a c as part of sec_263a is an indication that congress intended or expected that the sec_263a capitalization_rules would apply to citrus farmers e citrus respondent also surmises that by setting a 4-year threshold on election out of sec_263a congress was aware that the nationwide weighted average preproductive_period for citrus trees would exceed years -- - farmers would not meet the years or less standard in general it would be incongruous to include sec_263a c if it was expected or intended that citrus farmers would meet the years or less standard former sec_278 provided that expenses_incurred before the close of the fourth year for planting cultivation maintenance or development of citrus groves were to be charged to the capital_account sec_278 ’ sec_278 was repealed in connection with the enactment of sec_263a in the tax_reform_act_of_1986 publaw_99_514 100_stat_2350 the 4-year limitation on electing out of sec_263a comports with a similar 4-year requirement that such expenses were to be charged to the capital_account under sec_278 accordingly for citrus farmers the requirement that expenses be capitalized at least for the first years did not change by repeal of sec_278 and the enactment of sec_263a we are not in a position to say however that the 4-year limit in either statute indicates recognition by congress that the preproductive_period for citrus trees was or i sec_4 years ’ sec_278 was added in as part of the tax reform act of publaw_91_172 83_stat_615 in the general explanation of the tax reform act of the staff of the joint_committee on taxation j comm print explained the reason for enacting the now repealed sec_278 was to address a situation where certain high-income taxpayers were taking advantage of the benefit of ordinary continued -- - the evidence in this case appears to reflect that during the through years the preproductive_period for citrus trees was generally more than years it is evident that in when the corporation entered into the citrus growing business it employed the latest technological advances employing the most current technology the corporation produced only limited amounts of citrus from a limited number of its trees within the first years we cannot assume that nationally other citrus farmers had achieved the same technological state of the art it therefore appears possible if not likely as argued by respondent that the nationwide average preproduction period for citrus was more than years the reports and testimony of the parties’ trial experts and the reference sources provided by the parties also demonstrate that the preproductive_period for citrus plants was at least years a text on florida citrus growing received as exhibit 1’ continued deductions currently available against ordinary_income and eventual capital_gain upon sale of citrus groves this benefit had resulted in unfavorable economic consequences for the citrus industry in the form of overproduction and depression of prices the capitalization requirement specifically addressed that problem by requiring that the expenses be charged to the capital_account at least until the end of the third year after the year of planting 4-year rule the legislative_history however did not contain specific recognition of an established or recognized preproduction period with respect to citrus trees congress however may have set the 4-year period to coincide with the then or preproduction period for citrus trees as evidenced in this case however the period may be becoming shorter due to advanced farming technology r in the opening two paragraphs of a chapter on bringing citrus trees into production contains the following during the first two or three years after planting a citrus tree growers should not seek to obtain the earliest possible production of fruit but to develop a sturdy tree to good size so that it will bear productively over a long life growers need to aid the growth of the trees only by supplying favorable conditions for their development with no crop to consider growers can devote all attention to promoting vegetative growth sometimes growers will give minimum attention to these young trees because they are not yet returning any income but to neglect them is a mistake that will be regretted for a long time because of its adverse effect on the trees’ future bearing by established custom in florida citrus trees are classed as nonbearing during the first four years after they are planted as yearling trees although they may bear a few fruits as early as the second or third year all efforts are correctly directed toward tree growth and any fruit production is incidental jackson bringing citrus trees into production citrus growing in florida 3d ed the last paragraph of the same chapter contains the following statement beginning with the fourth or fifth year when the trees are considered of bearing age practices in grove management differ somewhat from those outlined above the following chapters are devoted to the care of bearing trees id pincite other contemporaneous materials offered by respondent generally reflect that no meaningful production occurs until the third year with full production commencing in the fourth to sixth year of tree growth petitioner’s experts highlighted the fact that the corporation’s particular experience demonstrates that citrus trees are capable of producing some fruit by the end -- - of the second year statistically however any such production was incidental and not necessarily representative of an average pattern for preproductive periods petitioner’s experts also confirmed that the corporation took full advantage of the newest technology in that regard one of petitioner’s experts opined that technology was to a point where the fourth year standard or convention for citrus development as had been contained in repealed sec_278 was no longer the standard petitioner’s experts concluded that the corporation’s use of advanced technology likely caused the citrus trees to begin producing earlier than would have been experienced under older technology during the years under consideration it appears that technology and methodology existed that permitted the possibility of some production within years of planting similarly one of respondent’s experts opined that a citrus tree needed about months after planting to reach a minimum size to flower and that young trees are typically about months old and have reached their second flowering opportunity when small amounts of fruit are produced respondent’s expert ‘t the parties differed in their views concerning when the 2-year preproductive_period began essentially petitioner argues for a later starting period when the farmer plants as opposed to the time when the plant may have been prepared by a commercial nursery for use by farmers there is no need to decide when the preproductive_period begins because the result in this case would be the same no matter which party’s belief we follow concluded that industrywide citrus plants begin their productive life at about to months old respondent’s other experts concluded that generally citrus is ready for harvest in the third year the experts did not preclude the possibility that production could occur earlier accordingly petitioner’s and respondent’s experts are relatively close in their views their opinions permit the conclusion that citrus trees can produce a small amount of fruit within years but they vary regarding whether that production is commercially viable within the second year none of the parties’ experts was able to provide empirical or statistical evidence of a nationwide weighted average preproductive_period for citrus plants we can deduce from the election-out provisions applicable exclusively to citrus farmers that it was expected that citrus tree farmers would not meet the sec_263a a 2-year test for being excepted from the sec_263a capitalization requirements to conclude that citrus trees would meet the year test would render sec_263a c superfluous in addition the 4-year limitation on electing-out of sec_263a requirements comports with the similar 4-year capitalization requirement in repealed sec_278 that to some extent sec_263a replaced this supports our holding that pelaez and sons inc is subject_to the capitalization requirements of sec_263a - - petitioner’s argument that the corporation should be allowed to use its individual experience because respondent failed to issue regulations or guidance as to the national weighted average preproduction period for citrus trees is without merit the plain language of sec_263a requires that for a citrus farmer such as petitioner the preproductive_period in the sec_263a a exception from sec_263a capitalization is measured by means of the nationwide weighted average preproductive_period for citrus trees as indicated above neither party was able to show that average petitioner also argues that the use of a nationwide average preproduction period for each type of plant is a vague standard or concept and that the statutory standard is vague and should be invalidated respondent counters that although no guidance was published by the secretary or respondent the standard is not vague respondent also explained that the reason that congress used a nationwide weighted average preproductive_period for each type of plant was to ensure that one region of the country did not have an economic advantage over another region because of more favorable growing conditions so eg if southern farmers enjoy a longer growing season they may be able to meet the year test and currently deduct their cost of production whereas northern farmers would not be able to take the current deductions and would be required to capitalize the same expenses or costs --- - that is a reasonable explanation for the nationwide average requirement for each type of plant accordingly the corporation must meet the statute’s 2-year threshold based on the nationwide weighted average preproductive_period for citrus trees though neither the secretary nor respondent has published guidelines we are not in a position to hold that the statute is invalid as petitioner suggests in that regard the terms of the standard are not vague and there is reasonable justification for the statutory requirement that the exception from sec_263a be on a uniform or nationwide basis for each type of crop finally we consider petitioner’s argument that respondent is time barred from making any adjustments to the corporation’s income for the years before the court to prevent duplication of amounts that had been deducted in the corporation’s year a year that the parties agree is closed respondent admitting that the corporation’s tax_year was otherwise closed at the time the notice was mailed contends that the corporation’s choice no longer to capitalize its production_costs constitutes a change_of_accounting_method that triggers sec_481 and permits adjustments in the tax_year with respect to items deducted in the year accordingly respondent’s ability to make an adjustment in the year for deductions taken in the year is solely dependent on whether the corporation’s -- - choice to deduct rather than capitalize the production_costs was a change in the accounting_method respondent explains that the corporation under sec_263a had capitalized not deducted ’ its citrus grove production_costs for its taxable years ended date and beginning in 1991' and in later years the corporation began deducting its production_costs for the and trees respondent contends that the corporation changed its method_of_accounting for costs of citrus production in its taxable_year under respondent’s change in the accounting_method contention respondent would be entitled to rely on sec_481 to make an adjustment s to prevent a distortion of taxable_income see sec_481 343_f2d_568 5th cir 59_tc_272 revd on other grounds 491_f2d_1226 5th cir under sec_481 respondent increases the corporation’s tax_year income to adjust for the tax_year deduction sec_12 petitioner argues that it did not capitalize the and costs for the trees but that it deferred deducting them until it could be determined whether they met the 2-year test of sec_263a a petitioner’s characterization of the corporation’s actions as deferring the deductions as opposed to choosing to capitalize however is a distinction without a difference in the context of this case and the subject statute the failure to deduct is necessarily the equivalent of a choice to capitalize in the corporation deducted the costs for its and taxable years - - that should have been capitalized under sec_263a our holding sustains respondent’s position that the corporation must use capitalization principles beginning in to account for the expenditures of developing its trees unless a sec_481 adjustment is made the amounts already deducted for the year as development costs of the and trees would in effect be deductible a second time in and later years if not through depreciation then as accumulated costs set off against the proceeds realized from the sale of fruit grown on these trees petitioner does not question respondent’s authority to make the adjustment under sec_481 but argues that there has not been a change in the accounting_method that would make sec_481 available to respondent without sec_481 petitioner contends that respondent is time barred from adjusting the taxable_year accordingly we must decide whether respondent by requiring the corporation to capitalize such costs under sec_263a for and future years has changed the corporation’s method_of_accounting for such costs respondent relies on the definition for change_of_accounting_method contained in revproc_92_20 1992_1_cb_688 as follows sec_1_446-1 a of the regulations provides that a change in method_of_accounting includes a change in the overall plan of accounting for gross_income or deductions or a change in the treatment of -- - any material_item a material_item is any item that involves the proper time for the inclusion of the item in income or the taking of a deduction in determining whether a practice involves the proper time for the inclusion of an item in income or the taking of a deduction the relevant question is generally whether the practice permanently changes the amount of taxable_income over the taxpayer’s lifetime if the practice does not permanently affect the taxpayer’s lifetime taxable_income but does or could change the taxable_year in which taxable_income is reported it involves timing and is therefore considered a method_of_accounting see revproc_91_31 1991_1_cb_566 petitioner argues that the corporation was on the cash_method_of_accounting and did not change from that for any year including in addition petitioner contends that in and the corporation intended to defer deducting the costs until such time as it was able to determine whether it met the years or less test in that regard petitioner argues that exercising the election to deduct or capitalize in sec_1 a income_tax regs does not constitute a change in the accounting_method petitioner relying on wilbur v commissioner 43_tc_322 contends that the choice available under the regulation is not a change in the accounting_method respondent contends that the holding in wilbur is contrary to petitioner’s interpretation wilbur which was decided prior to the enactment of sec_278 does not address the question of change_of_accounting_method and accordingly does not support either party’s argument on that point see wilbur v commissioner - - supra involved an interpretation of sec_162 and sec_1_162-12 income_tax regs concerning a farmer taxpayer’s ability to make or change an election to either deduct or capitalize maintenance_expenses in connection with preproductive fruit and nut trees the regulation was interpreted by this court to permit a farmer taxpayer to choose to capitalize some and deduct some expenditures in the same taxable_period further it was held that a taxpayer may not be required to capitalize certain expenditures that were inadvertently not included with related expenditures that had been capitalized see wilbur v commissioner supra pincite it was also held that with respect to the expenditures that were capitalized the election was irrevocable in the setting of this case sec_263a governs whether or not the corporation is reguired to capitalize the costs incurred in connection with the citrus trees in the context of sec_263a the corporation did not have the choice to capitalize or deduct due to the prohibition contained in sec_263a c the choice not to deduct was based on the self-conceived predicate that the question of whether the outlays were deductible could not be determined until it was known whether the trees had a preproductive_period of years or less under sec_263a a as discussed above the statute did not offer that choice by not deducting the costs for and the - - corporation actually complied with the sec_263a capitalization requirement as we have held pelaez and sons inc was not entitled to deduct the and costs on its return there is no doubt that the question of whether to capitalize or deduct the preproduction costs is in the setting of this case a timing guestion and not a one-time inclusion or deduction our holding that pelaez and sons inc must capitalize rather than deduct such costs beginning with involves a material_item so as to constitute a change in the accounting_method that would trigger sec_481 accordingly within the established definition for change in the accounting_method pelaez and sons inc as a result of being required to capitalize the preproduction costs beginning in has changed its accounting_method for the deduction of a material_item such a change warrants respondent’s use of sec_481 to make the adjustment necessary to prevent a distortion_of_income to reflect the foregoing decision will be entered for respondent
